Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 1 of 27




                           EXHIBIT 1
   Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 2 of 27
                                        Case Number: CACE-20-004488 Division: 25
, Filing # 104732867 E-Filed 03l11/2020 04:15:47 PM



                                                            IN THE CIRCUIT COURT OF THE
                                                            17rH JUDICIAL CIRCUIT, IN AND FOR
                                                            BROWARD COUNTY, FLORIDA
         ROGER BEAULIERE,
                                                            CASE NO.:
                       Plaintiff,

         vs_

         JETBLUE AIRWAYS CORPORATION,
         a Foreign Profit Corporation and                                                             ~.P
         DIRECT AIRLINE SERVICES, INC.,
                                                                  Recei~oed:i
         a Florida Corporation,
                                                                  Served:
                                                                          3   G                             ~q
                       Defendants.
                                                                   Richard Ko9®dgy, CPS #204,
                                                                   Second Judicia! Circuit
                                                  SUMMONS

         THE STATE OF FLORIDA
         TO EACH SHERIFF OF THE STATE:

              YOU ARE COMMANDED to serve this summons and a copy of the Compiaint,
         Request for Production and Notice of Service of Initial Interrogatories in this action on
         defendant, JETBLUE AIRWAYS CORPORATION, by serving its Registered Agent:

                                      Corporation Service Company
                                      1201 Hays Street
                                      Tallahassee, FL 32301-2525

                Each defendant is required to serve written defenses to the complaint or petition
         on plaintiffs or their attomey, whose name and address is Carlos A. Bodden, BODDEN
         8: BENNE7T LAW GROUP,1880 North Congress Avenue, #401, Boynton Beach, FL
         33426; (561) 806-5229 within 20 days after service of this summons on the defendant,
         exclusive of the day of service, and to fife the original of the defenses with the clerk of this
         court either before service on PlaintifPs attorney or immediately thereafter. If defendant
         fails to do so, a default will be entered against defendant for the relief demanded in the
         complaint or petition.

                WITNESS my hand and Seal of said Court this                   day of
          MAR 12 2020
                                                            Clerk of the Court
         (COURT SEAL)

                                                            ~
                                                            ~




           `x*3 F1LED: BROWf1RD C:OWi TY. FL BRENDA D_ FOR^4AN. CLERK 03111;2020 04:15:46 PM.**"*
  Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 3 of 27
i Fi3izig # 104732867 E-Filed 03/11/2020 04:15:47 PM



                                                          IN THE CIRCUIT COURT OF THE
                                                          17T" JUDICIAL CIRCUIT, IN AND FOR
                                                          BROWARD COUNTY, FLORIDA
           ROGER BEAULIERE,
                                                          CASE NO.:
                        Plaintiff,

           vs.

          JETBLUE AIRWAYS CORPORATION,
          a Foreign Profit Corporation and
          DIRECT AIRLINE SERVICES, INC.,
          a Florida Corporation,

                        Defendants.
                                                      /

                                       COMPL.AINT FOR DAMAGES

                 COMES NOW, the Plaintiff, ROGER BEAULIERE, by and through undersigned

          counsel, and sues the Defendant, JETBLUE AIRWAYS CORPORATION, a Foreign Profit

          Corporation and DIRECT AIRLINE SERVICES, INC., a Florida Corporation and alleges

          as follows:

                 1.     This is an action for damages which exceed the sum of Fifteen Thousand

          Dollars ($15,000.00), exciusive of costs, interest and fees.

                 2.     At all times material herein, Defendant, JETBLUE AIRWAYS

          CORPORATION, (fiereinafter "JETBLUE") was and is a Foreign Profit Corporation

          authorized to and doing business within the State of Florida, and more specifically, in

          Broward County, Florida.




                                                     -1-
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 4 of 27




              3.      At all times material herein, Defendant, DIRECTAIRLINE SERVICES, INC.,

       (hereinafter "DAS") was and is a Florida Corporation authorized to and doing business

       within the State of Florida, and more specifically, in Broward County, Florida.

              4.      At all times material hereto, the Defendant, JETBLUE, was in the business

       of owning, maintaining and flying commercial airplanes at the Fort Lauderdale-Hollywood

       International Airport.

              5.      At ail times material hereto, the Defendant, DAS, was in the business of

       providing wheelchair service and assistance for passengers entering and exiting

       airplanes at the Fort Lauderdale-Hollywood International Airport.

              6.      On January 9, 2019, Plaintiff, ROGER BEAULIERE was a passenger on

       JETBLUE Airline Flight Number 1510, which traveled from Port-Au-Prince, Haiti to Fort

       Lauderdale, Florida.

                                     COUNTI
               NEGLIGENCE OF DEFENDANT JETBLUE AIRWAYS CORPORATION

              Plaintiff, ROGER BEAULIERE, restates and realleges paragraphs 1 through 6 as if

       fully set forth herein and further states:

              7.      On or about January 9, 2fl19, the Plaintiff, ROGER BEAULIERE, a business

       invitee on Defendant JETBLUE'S subject airplane, was injured when he fell out of a

       wheelchair that was not properly secured by an employee and/or independent contractor

       of Defendant, JETBLUE shortly after he exited his Jetblue flight.

              8.      At all times material hereto, Defendant JETBLUE owed a duty to the

       Plaintiff, ROGER BEAULIERE, and other members of the general public similarly situated

       to keep its wheelchair bound passengers in a reasonably safe condition and to protect

                                                    —2—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 5 of 27




       Plaintiff, ROGER BEAULIERE from dangers of which the business or its agents or

       employees was or should have been aware.

              7.     Defendant, JETBLUE, as owner and/or lessor and/or operator of the

       aforementioned wheelchair, and as the entity that had possession and control of said

       wheelchair, had a duty to operate its wheelchair in a non-negligent manner and implement

       methodology which does not cause or contribute to the creation of dangerous conditions.

       Defendant, JETBLUE also had a duty to avoid injury to the.Plaintiff, ROGER BEAULIERE,

       and other invitees to the Defendant's business, and also have a duty to warn the Plaintiff,

       ROGER BEAULIERE, of all dangerous conditions, including the one herein previously

       alleged, which it knew or should have known existed and which created an unreasonable

       risk of harm to Plaintiff, ROGER BEAULIERE.

             8.     At all times material hereto, the Defendant, JETBLUE, negligently breached

       the above-mentioned duties in one or more, but not limited to, the following respects:

                    a.      creating the condition which caused the Plaintiffs injury;

                    b.     allowing the dangerous condition to exist by negligently hiring,

                            training and/or retaining employees and/or independent contractors

                           whose purpose is to assist wheelchair bound passengers as they

                           enter and exit airplanes. This dangerous condition created by these

                           employees and/or independent contractors that caused the Plaintiff

                           to get injured had exited for a sufficient length of time that the

                           Defendant knew, or under the exercise of reasonable care shoufd

                           have known, that the dangerous condition existed and should be


                                                  ISIS
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 6 of 27




                              promptly addressed. Nevertheless, Defendant did not take any of

                              these steps and as a result Plaintiff sustained injuries and related

                              damages; and/or

                      C.      failing to otherwise exercise due care with respect to the matter

                              alleged in the Complaint.

              9.      As a direct and proximate result of the aforementioned negligence of

       Defendant, JETBLUE, the Plaintiff, ROGER BEAULIERE sustained injuries.

              10.     As a further direct, proximate and foreseeable result of the negligence of

       the Defendant, JETBLUE, the Plaintiff, ROGER BEAULIERE, suffered bodily injury and

       resulting pain and suffering, disabifity, disfigurement, impairment ofworking ability, mental

       anguish, loss of capacity for the enjoyment of life, expense of hospi#aiization, medical and

       nursing care and treatment, loss of earnings, loss of the ability to earn money in the future,

       aggravation of a previously existing condition, and Plaintiff has incurred medical expenses

       in the care and treatment of said injuries. The losses are either permanent or continuing

       in nature and Plaintiff, ROGER BEAULIERE, will suffer said losses in the future.

                                       COUNT II
                    NEGLIGENCE OF DEFENDANT DIRECT AIRLINE SERVICES

              Plaintiff, ROGER BEAULIERE, restates and realleges paragraphs 1 through 6 as if

       fully set forth herein and further states:

              11.     On or about January 9, 2019, the Plaintiff, ROGER BEAULIERE, a business

       invitee at Defendant DAS, was injured when he fell out of a wheelchair that was not

       properiy secured by an employee and/or independent contractor of Defendant, DAS

       shortly after he exited his airline flight.

                                                     —4—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 7 of 27




              12.    At all times material hereto, Defendant DAS owed a duty to the Plaintiff,

       ROGER BEAULIERE, and other members of the general public similarly situated to keep

       its wheelchair bound passengers in a reasonably safe condition and to protect Plaintiff,

       ROGER BEAULIERE from dangers of which the business or its agents or employees was

       or should have been aware.

              13.   Defendant, DAS, as owner and/or lessor and/or operator of the

       aforementioned wheelchair, and as the entity that had possession and control of said

       wheelchair, had a duty to operate its wheelchair in a non-negligent manner and implement

       methodology which does not cause or contribute to the creation of dangerous conditions.

       Defendant, DAS also had a duty to avoid injury to the Plaintiff, ROGER BEAULIERE, and

       other invitees to the Defendant's business, and also have a duty to warn the Plaintiff,

       ROGER BEAULIERE, of all dangerous conditions, including the one herein previously

       alleged, which it knew or should have known existed and which created an unreasonable

       risk of harm to PlaintifF, ROGER BEAULIERE.

              14.    At all times material hereto, the Defendant, DAS, negligently breached the

       above-mentioned duties in one or more, but not limited to, the following respects:

                    a,     creating the condition which caused the PlaintifPs injury;

                    b.     allowing the dangerous condition to exist by negligently hiring,

                           training andtor retaining employees and/or independent contractors

                           whose purpose is to assist wheelchair bound passengers as they

                           enter and exit airplanes. This dangerous condition created by these

                           employees and/or independent contractors that caused the Plaintiff


                                                 —5—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 8 of 27




                            to get injured had exited for a sufficient length of time that the

                            Defendant knew, or under the exercise of reasonable care should

                            have known, that the dangerous condition existed and should be

                            promptly addressed. Nevertheless, Defendant did not take any of

                            these steps and as a result Plaintiff sustained injuries and related

                            damages; and/or

                     C.     failing to otherwise exercise due care with respect to the matter

                            alieged in the Complaint.

              15.    As a direct and proximate result of the aforementioned negligence of

       Defendant, DAS, the Plaintiff, ROGER BEAULIERE sustained injuries.

              16.    As a further direct, proximate and foreseeable result of the negligence of

       the Defendant, DAS, the Plaintiff, ROGER BEAULIERE, suffered bodily injury and

       resulting pain and suffering, disability, disfigurement, impairment of working ability, mental

       anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and

       nursing care and treatment, loss of earnings, loss of the ability to earn money in the future,

       aggravation of a previously existing condition, and Plaintiff has incurred medical expenses

       in the care and treatment of said injuries. The iosses are either permanent or continuing

       in nature and Plaintiff, ROGER BEAULIERE, will suffer said losses in the future.




                                                   im
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 9 of 27




              WHEREFORE, the Plaintiff, ROGER BEAULIERE, demands judgment for

       damages against the Defendant, DIRECT AIRLINES SERVICES, INC., inclusive of costs,

       pre }udgment interest, attorney fees, if allowable by law, and such other further relief as

       the Court deems just and proper, both in law and equity. The Plaintiff further demands

       trial by jury as to all issues triable as a matter or right.

                                                    BODDEN & BENNETT LAW GROUP
                                                    Attorneys for the Plaintiff
                                                    1880 North Congress Avenue, #401
                                                    Boynton Beach, FL 33426
                                                    Telephone:(561)806-5229
                                                    Fac.simile:(561)806-5244
                                                    Desig. Email: fitlaw(cDboddenbennettiaw.com

                                                    By: /s/ Carlos A. Bodden
                                                    Carlos A. Bodden, Esq.
                                                    Florida Bar No.: 093343
                                                    W. David Bennett, Esq.
                                                    Florida Bar No.: 087746




                                                     —7—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 10 of 27


Filing # 104732867 E-Filed 03/11/2020 04:15:47 PM


                                                         IN THE CIRCUIT COURT OF THE 17T"
                                                         JUDICIAL CIRCUIT, IN AND FOR
                                                         BROWARD COUNTY, FLORIDA
        ROGER BEAULIERE,

                      Plaintiff,                         CASE NO.:

        vs.

        JETBLUE AIRWAYS CORPORATION,
        a Foreign Profit Corporation and
        DIRECT AIRLINE SERVICES, INC.,
        a Florida Corporation,

                      Defendants.
                                          I

                     PLAINTIFF'S FIRST SET OF INTERROGATORIES
          TO DEFENDANT, JETBLUE AIRWAYS CORPORATION AND NOTICE OF FILING -

                PURSUANT to Rules 1.280 and 1.340 of the Florida Rules of Civil Procedure,

        Plaintiff propounds to the Defendant, JETBLUE AIRWAYS CORPORATION, the attached

        twenty (20) Interrogatories to be answered under oath and in writing within Forty-Five (45)

        days.

                IT IS HEREBY CERTIFIED that the original and one copy of the foregoing

        Interrogatories attached hereto are being served with the Complaint upon said Defendant.

                                                 BODDEN & BENNETf LAW GROUP
                                                 Attomeys for the Plaintiff
                                                 1880 North Congress Avenue, #401
                                                 Boynton Beach, FL 33426
                                                 Telephone: (561)806-5229
                                                 Desig. Email: iitlaw@boddenbennettlaw.com

                                                 By: /s/ Cardos A. Bodden
                                                 Carlos A. Bodden, Esq.
                                                 Florida Bar No.: 093343
                                                 W. David Bennett, Esq.
                                                 Florida Bar No_: 087746


                                                   —1—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 11 of 27




                          PREMISES LIABILITY INTERROGATORIES

       1_   Please identify yoursetf fully, giving your full name, residence, business address,
            and occupation, and if the defendant is a corporation, the office you hold with the
            defendant.




       2.   Was the Defendant's employee andfor independent contractor in charge of
            maintaining, pushing and/or controlling the subject wheelchair at the time and
            place of the alleged occurrence?




       3.   lf the Defendant's employee and/or independent contractor was not in control of
            the subject wheelchair, please state the name and address of the person, firm,
            and/or corporation in control of the employee and/or independent contractor who
            was pushing the subject wheelchair on the date of the alleged occurrence.




                                               -2-
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 12 of 27




       4.    Please provide the name and address of each person who observed, or was
             present in the vicinity of, the alleged occurrence.




       5.   If any of the persons listed in the answer to the preceding interrogatory are agents
            or employees of the defendant, please:

            (a.)   describe in complete detail everything that was seen or noticed by each
                   such agent or employee.




            (b.)   state where in relation to the point of the alleged occurrence each such
                   agent or employee was at the time he or she witnessed the occurrence.




       6.   Did you or any agent or employee of the defendant render any assistance to the
            plaintiff immediately after the alleged occurrence?




                                               —3—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 13 of 27




       7.    If the answer to the preceding interrogatory is in the affirmative, please state:

             (a.)   in complete detail, what assistance was rendered to the piaintiff.




             (b.)   the name and address of each person rendering assistance of any kind to
                    the plaintiff.




       8.    Pkease {ist all factors which you contend caused or contributed to cause the alleged
             occurrence.




       9.   With respect to the area where the alleged occurrence took place, please indicate
            when you or any agent or employee of the defendant first became aware of the
            subject incident.




                                                  -4-
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 14 of 27




        10.   Did you or any agent or empioyee of the defendant observe the condition of the
              wheelchair just before, during, or just after the alleged occurrence?




       11.    Please state fully and in compiete detail:


              (a.)   the date and time prior to the aiieged occurrence when the subject
                     wheeichair was last pushed, inspected, and/or cieaned prior to the time
                     Plaintiff fell as is referenced in the subject compiaint?




              (b.)   a complete description of such action.




              (c.)   the identity, incduding job description, name, and address, ofthe person who
                     did such action.




       12.    Will the defendant or its attorneys call at the trial of this action any person to testify
              as an expert witness concerning any of the following: the cause of the alleged
              occurrence; the procedures used by the defendant for hiring, training or
              maintaining its employees and/or independent contractors who assist wheel chair
              bound passengers .who enter or exit airlines at the Fort Lauderdale-Hollywood
              airport.



                                                     —5—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 15 of 27




       13.   If the answer to the preceding interrogatory is in the affirmative, please state the
             following as to each such witness:

             (a.)   witness' complete identification, including name and address.




             (b.)   witness' qualifications as an expert.




       14.   Please describe as accurately as possible the place or location of the alleged
             occurrence within the airport, distances in feet to fixed objects or boundaries by
             which the location may be identified.




       15.   Please state fully the substance of each and every conversation which took place,
             after the atleged occurrence, between the pfaintiff and you or any agent or
             employee of the defendant. .




                                                 ELM
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 16 of 27




       16.   Did you or any agent or employee of the defendant ever take or receive any
             statement, either oraf or in writing, from any person, including parties, who had any
             information or knowledge relating to the alfeged occurrence?
                                          -




       17.   If the answer to the preceding interrogatory is in the affirmative, please state as to
             each such person:

             (a.)   his or her identification, incfuding name and address.



             (b.)   the date of each such statement.



             (c.)   the substance in full of each such statement.



             (d.)   if any such statement was in writing, either attach a copy to the answer to
                    these interrogatories, or indicate where and when each such statement may
                    be examined by counsel.




       18.   Did any video surveillance recording capture PlaintifPs fall as described in the
             subject complaint? If not, did any video sunreillance capture Plaintiffs image on
             the date referenced in the subject complaint?




                                                  —7—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 17 of 27




        19.   Was surveillance video being used on the date referenced in the complaint? If not,
              when was video surveiilance recording last conducted in the subject area where
              the alleged incident occurred prior to the date of the incident referenced in the
              complaint.




       20.     Did you know if any surveillance video in any airport capture the Plaintiff's image
              .on the date referenced in the complaint? If so, have you or anyone on your behalf
               or at your direction reviewed said surveillance video(s)?




                                                  im
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 18 of 27




                                           JETBLUE AIRWAYS CORPORATION



                                           -0       Authorized Agent



                                                  Printed Name ofAgent


        STATE OF FLORIDA             )
                                     :SS
       COUNTY OF                     )


              The foregoing instrument was acknowledged before me this    day of

                                     , 2020, by                          , who is

       personaily known to me or who produced                                 as

       identification.



                                                  Notary Public

       My Commission Expires:




                                           -13-
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 19 of 27


Filing # 104732867 E-Filed 03/11/2020 04:15:47 PM


                                                          IN THE CIRCUIT COURT OF THE
                                                          17T" JUDICIAL CIRCUIT, IN AND FOR
                                                          BROWARD COUNTY, FLORIDA

        ROGER BEAULIERE,
                                                          CASE NO.:
                        PlaintifF,

        vs.

        JETBLUE AIRWAYS CORPORATION,
        a Foreign Profit Corporation and
        DIRECT AIRLINE SERVICES, INC.,
        a Florida Corporation,

                        Defendants.
                                               !


          PLAINTIFF'S FIRST REQUEST fiOR PRODUCTION TO DEFENDANT, JETBLUE

               Plaintiff, ROGER BEAULIERE, by and through undersigned counsel, requests the

        Defendant to produce the following items on the attached sheet pursuant to the applicable

        Florida Rules of Civil Procedure at the offices of PlaintifFs attorney, Carlos A. Bodden,

        Esquire, at 1880 North Congress Avenue, #401, Boynton Beach, FL 33426, within the

        time prescribed by the Florida Rules of Civii Procedure:

               THIS REQUEST FOR PRODUCTION is being senred with the Complaint upon

        said Defendant and compliance herewith must be made pursuant to the applicable rules

        of procedure:

                                              DEFINITIONS

               As used in this Request:

               (1)      The term "document" is intended to be comprehensive and to include,

        without iimitation, all original writings of any nature whatsoever, copies and drafts which,

                                                    —1—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 20 of 27




       by reason of notes, changes, initials, or identification marks are not identical to the

       original, and all non-identical original copies thereof. In all cases where original or

       non-original copies are not available, "document" also means identical copies of original

       documents and copies of non-identical copies.

                 The term "document" includes, but is not limited to, correspondence, memoranda,

       contracts, leases, agreements, invoices, credit memoranda, credit files, records, data

       sheets, electronic mail, purchase orders, tabulations, reports, bilis of lading, evaluations,

       work papers, summaries, opinions, journals, statistical records, sales reports, financial

       reports, checks, notes, transcriptions, telegrams, teletypes, telex messages, telefaxes,

       recordings of telephone calls, and other communications, including but not limited to

       notes, notations, memoranda, and other writings of or relating to telephone conversations

       and conferences, minutes and notes of transcriptions of all meetings and other

       communications of any type, microfiche, microfilms, tapes or other records, logs and any

       other information which is stored or carried electronically, by means of computer

       equipment or otherwise, and which can be retrieved in printed, graphic, or audio form.

                 (2)   The term "relating to" includes referring to, embodying, in connection with,

       commenting on, corresponding to, sharing, describing, concerning, analyzing, reflecting,

       or constituting.

                 (3)   Terms in the plural include the singular and terms in the singular include the

       plural.

                 (4)   A request that the party produce documents in the party's possession

       means that the party must produce all documents in possession of the party, and all


                                                    —2—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 21 of 27




       documents betonging to the party in the possession of the party's agents, employees,

       representatives or attorneys.

             (5)    The terms "you" or "your" refer to your agents, employees, representatives

       and attorneys.

             (6)    The term "person" inciudes a corporation, partnership, other business

       association or entity, a natural person, and any govemment or govemmental body,

       commission, board or agency.

             (7)    The term "communication" or "communications" means the act or fact of

       communicating, whether by correspondence, telephone, facsimile, electronic mail,

       meeting or any occasion of joint or mutual presence, as well as the transfer of any

       document from one person to another.

                                           INSTRUCTIONS

             1.     With regard to the PlaintifFs Request to Produce herein, for each separate

       item on the Request to Produce which you are withholding production ciaiming any

       privilege (work product/attomey-client/etc.), pfease state with respect to each such

       document the following:

             a)     The type of document involved and its general subject matter without

                    disclosing its contents;

             b)     The names, business addresses, residence addresses, telephone

                    numbers, positions and occupations of all persons who prepared each

                    document and provide the same information for each person to whom any

                    document was directed;


                                                -3-
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 22 of 27




             c)     The number of pages of the document;

             d)     The date of the document;

             e)     The privilege upon which Defendant relies in withholding the documents;

             f)     AII facts upon which Defendant relies in support of the claim of privilege.

             2.     If any document described in this request was but no longer is in your

      possession or subject to your custody or control, or in existence, please state whether it

      is missing or lost; whether it has been destroyed; whether it has been transferred,

      voluntarily or involuntarily, to others; or whether it has been disposed of otherwise. in

      each instance explain the circumstances surrounding such disposition and identify the

      person directing or authorizing same, and the date thereof. Identify each such document

      by listing its author, the author's address, type of document (e.g., letter, memorandum,

      telegram, chart, or photograph), date, subject matter, present location and custodian, and

      state whether the document (or copies) are still in existence.

                                 DOCUMENTS TO BE PRODUCED

             1.     Defendant is requested to produce a copy of any and all statements (as

      defined in the Rules of Civil Procedure) concerning this action or the subject matter of this

      action previously made by the Plaintiff.

             2.      Defendant is requested to produce a copy of any and all policies of liability

      insurance providing liability coverage to the Defendant for claims arising out of the

      incident described in the Compfaint or copies of any and all policies of insurance which

      allegedly provide liability insurance coverage to the Defendant for the incident described

      in the Complaint.


                                                  -4—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 23 of 27




              3.     Defendant is requested to produce a copy of any and all policies of

       insurance of any kind or nature which would provide benefits to the Plaintiff by reason of

       incidents described in the Complaint.

              4.     Defendant is requested to produce copies of any and all photographs taken

       at the scene of the incident described in the Complaint which do or might reveal marks,

       damage or conditions which no longer exist at the said scene orwhich probably no longer

       exist at said scene on the date of the filing of this request:

              5.     Defendant is requested to produce any property in the possession of the

       Defendant on the date of the incident described in the Complaint which was involved in

       the incident described in the Complaint and which property contains marks or damage as

       a result of the incident described in the Complaint, or if such property no longer contains

       such marks or damage in the same condition as it did on the date of the incident described

       in the Complaint subsequent to said incident, then produce for examination copies of any

       and all photographs showing such marks or damage.

              6.     Defendant is requested to produce any written document, repair estimate or

       report of examination describing in anyway the nature and extent of the condition of the

       subject wheel chair as described in the Complaint or any such documents reflecting

       conditions of the wheel chairs owned and/or controlled by the Defendant immediately

       prior to the incident described in the Complaint which said conditions have subsequently

       been repaired or corrected or no longer exist.




                                                    —5—
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 24 of 27




              7.     Defendant is requested to produce all surveillance materials of any kind

       regarding the Plaintifl'; including but not limited to video surveillance that recorded the

      subject incident or indicates the condition of the subject wheel chair immediately before

       or after the alleged incident.

              8.      Defendant is requested to produce all photographs, videotapes, slides and

       visual reproductions of any kind depicting the scene of the accident which is the subject

       of this civil action for the date of the alleged incident.

              9.      Defendant is requested to produce all photographs, videotapes, slides and

       visual reproductions of any kind depicting the Plaintiff on the subject airline and/or at any

       airport on the date of the subject incident.

              10.     Defendant is requested to produce the incident report or accident report in

       connection with the subject incident, as described in the Complaint.

              11.     Defendant is requested to produce all studies, reports, analyses, and

       assessments of any kind regarding the condition of the subject wheelchair.

              12.     Defendant is requested to produce all complaints and documentation

       arising out of claims that someone made a report of falling and/or almost falling from a

       wheel chair entering or exiting a Jetbiue Airline at the Fort Lauderdale-Hollywood airport

       within three (3) years preceding January 9, 2019.

              13.     Defendant is requested to produce any and all correspondence, reports,

       memoranda, documents and papers of any kind whatsoever placing Defendant on notice

       of an airiine passenger falling and/or almost failing from a wheel chair while entering or




                                                      ~
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 25 of 27




       exiting a Jetblue Airline at the Fort Lauderdale-Hollywood airport within three (3) years

       preceding January 9, 2019.

             14.     Defendant is requested to produce the personnel file of the person(s) who

       prepared the accident or incident report in connection with the incident involving the

       Plaintiff on January 9, 2019.

             15.     Defendant is requested to produce the records which reflect the identity and

       position of any person(s) who maintained, controlled and/or pushed a wheelchair while

       entering or exiting a Jetblue Airline at the Fort Lauderdale-Hollywood airport on January

       9, 2019.

             16.     Defendant is requested to produce all policies, procedures, employee

       manuals, internal memoranda, documents, papers and materials of any kind whatsoever

       which discuss the policies, procedures or practices of airline passenger wheeEchairs with

       respect to maintenance, cleaning and inspection.

             17.     Defendant is requested to produce all accident and incident reports, other

       than the accident or incident report involving the Plaintiff, which pertain to someone

       reporting that they had fallen and/or almost fallen from a wheeE chair while entering or

       exiting a Jetblue Airline at the Fort Lauderdale-Hollywood airport within three (3) years

       preceding January 9, 2019. In the event that any work product claims are asserted in

       connection with this request, it is requested that the Defendant provide a log itemizing

       and describing every such document to which a claim of work product protection is

       asserted.



                                                  -7-
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 26 of 27




             18.     Defendant is requested to produce a copy of any and ail diagrams of the

       subject wheelchair.

              19.    Defendant is requested to produce a copy of any and all contracts or

       agreements between the rDefendant and any third party and/or agreements for

       maintenance andlor repair of the subject wheelchair for the three (3) years prior to

       January 9, 2019.

              20.    Copies of each and every piece of paper and other document which is

       presently maintained by the Defendant pertaining to any aspect of the incident described

       in the Complaint filed herein.

              21.    Laser color copies (or duplicate photographs) of any and all photographs in

       Defendant's possession of the subject airplane floor or the Plaintiff on the date of the

       incident referenced in the complaint.

              22.    Copies of any and all wheel chair inspection forms or checklists maintained
  ~
       by any employee or agent of the Defendant on or about January 9, 2019.

              23.    Copies of any inspection reports, invoices, estimates andlor permits

       obtained with respect to the maintenance, repair or servicing wheelchairs for passengers

       entering or exiting a Jetblue Airline at the Fort Lauderdale-Hollywood airport within three

       (3) years preceding January 9, 2019.




                                                  so
Case 0:20-cv-60931-RAR Document 1-2 Entered on FLSD Docket 05/08/2020 Page 27 of 27




                  I HEREBY CERTIFY that a true and correct copy of the foregoing Request for

       Production is being served with the Complaint upon the Defendant.

                                                BODDEN & BENNETT LAW GROUP
                                                Attorneys for the Plaintiff
                                                1880 North Congress Avenue, #401
                                                Boynton Beach, FL 33426
                                                Telephone: (561)806-5229
                                                Facsimile: (561)806-5244
                                                Desig. Email: IittawCcD_boddenbennettlaw.com

                                                By: /s/ Carlos A. Bodden
                                                Carlos A. Bodden, Esq.
                                                Florida Bar No.: 093343
                                                W. David Bennett, Esq.
                                                Florida Bar No.: 087746




                                                 ME
